By the Court.*—Hogeboom, J.—
1. The first point made by the defendant for a new trial, is the alleged error of the judge in excluding the declaration of the defendant, Peter A. Cronnse, to David H. Ogsbury, the agent of the payees, on Christmas Eve, that if he (said agent) would come the next morning, he would borrow the money. This was apparently offered to show that he would borrow the money to pay the note. I think the evidence was rightly rejected. (1.) It was the declaration of the defendant as to his intended action at a future time, designed to affect unfavorably the rights of the plaintiffs in the action. This, prima facie, would make it inad*350missible. (2.) Though made to the agent of the then holders of the note, I think it was inadmissible to affect the present plaintiffs, as it did not accompany an act in regard to which the defendant had a right to inquire. If I understand the offer, it did not apply to the occasion when the agent of the Ogsburys demanded payment of the note, but to a subsequent occasion, after the defendant, Peter A. Cronnse, had requested the plaintiffs to cash the note, and they had refused. (3.) It may be doubted whether the testimony would have been admissible, even if it had occurred on the first-mentioned occasion. I do not see why the declarations of one of the defendants, made at a time when he was called on for payment, as to his intention to provide for the payment subsequently, should be admitted to prejudice the subsequent holders of the note, who claimed that such subsequent transaction was in fact a purchase by them from the previous holders instead of a payment by them for the benefit of one of the defendants. (4.) Besides, the defendants got the benefit of the offered testimony, substantially, by proving the declarations of the defendant, Peter, made the next morning, that he would go and borrow the money. This was quite as effective for their benefit as would be a declaration, made the previous evening, of his intent to do so.
2. I think the judge properly overruled the defendant’s offer to prove by Ogsbury, that he understood the transaction, by which the plaintiffs claimed to have acquired a title to the note by purchase, to have been a payment of the note by them for Peter. The transaction must be judged of by the facts and declarations made contemporaneously with the transaction, or at least so near to it as properly to characterize it, and not by the opinion or conclusion of the witnesses as to the legal effect of such facts and declarations—the very conclusion which, under the law and the evidence, the jury were to draw from all the • circumstances of the case, and which was the turning point of the entire litigation.
3. The same considerations dispose of the question put to the same witness, whether he sold the note to the plaintiffs. In ordinary cases, where the question was, whether certain facts really occurred or not, it might perhaps be unobjectionable to put the question in that form ; but where, as in this case, the *351question was whether conceded facts, or facts clearly proved, made out a sale or not, in contemplation of law, it was not improper in the judge to confine the parties in the evidence to what was strictly matter of fact, leaving to the court thereafter to apply the proper rules of law thereto. This was, perhaps, a case where a proper regard to the rights of the parties required a careful observance of this rale.
4. For like reasons, the evidence, whether the witness ever delivered the note to the plaintiffs, was properly overruled. Under the circumstances, the judge had some reason to conclude that the inquiry was designed to call out, to some extent, the opinion of the witness, and therefore properly limited the range of inquiry to pure and unmixed questions of fact, and although the judge excluded the question put as to whether the witness delivered the note, the witness went on to answer to the question first, before the judge excluded it, and secondly, after he excluded it, that he did nothing else with the note than he had previously stated; thus making it evident that all the facts bearing on the question of delivery, so far as they were within his knowledge, were before the court and jury. The defendant was not therefore legally prejudiced, and the exceptions must fail. (People a. Wiley, 3 Hill, 194, 214,215; Shorter a. People, 2 N. Y., 193, 204.)
5. The declarations of the defendant Cronnse, to Ogsbury, the agent of the former holders of the note, requesting him to state to his co-defendant that the note was paid, was rightfully rejected. (1.) It was not a part of the res gesta, the transaction having been completed. (2.) It was not made in the presence of the plaintiffs, and prejudiced their rights.
6. The most difficult question in the case seems to arise on the evidence admitted by the judge of a conversation between the two plaintiffs themselves, favoring the purchase of the note. It was apparently immediately prior to the transaction of purchase or payment, if not a part of it; but it was not. in the presence of either of the defendants. I am inclined, on the whole, to think it competent. (1.) It was so near the actual transaction, that it may with some propriety be said to have been a part of it. It immediately preceded it, and doubtless led to it, and was itself preceded by a conversation with one of the defendants and the agent of the former owners of the
*352note. (2.) It had direct and immediate relation to the object of the interview sought by the last-named persons, and materially aided to give character and point to the act of purchase or payment which followed directly afterward. Looked at in this view, it had a nearer connection with the subject in hand, and tended more clearly to throw light on it than some adjudicated cases in which the evidence has been admitted. (Stovel a. Farmers & Mechanics’ Bank, 8 Smedes & Marshall, 305 ; Allen a. Duncan, 11 Pick., 308-310; Rice a. Bancroft, Ib., 469; 1 Phil. Ev. (Albany ed. of 1859), 185, note 80; 188, note 81.) (3.) The fact of purchase or of payment depends somewhat upon the intent of the persons advancing the money. It was not material to the Ogsburys whether the note was extinguished or transferred. It was a transaction between the holders of the note and third parties (the plaintiffs), in which the defendants (the makers of the note) were not directly concerned. I incline to think the payment of the money by the plaintiffs to the Ogsburys would, unexplained, import a transfer and not a payment of the note. The evidence, therefore, would not seem to have been injurious to the defendants, because it only favored a conclusion which was a legitimate one from the transaction itself, without this added testimony. I am inclined, on the whole, to regard the admission of this evidence as not of such a character as to demand a new trial for that reason.
1. The declarations of the defendant, Peter A. Cronnse, which, in the former part of the trial, had been rejected, as direct evidence of payment of the note, as against the plaintiffs, were in a subsequent stage of it again offered to countervail the effect of his testimony after he had been examined as a witness for the plaintiffs. They were rejected by the judge, and I think properly. (1.) On examining the testimony of Peter on the part of the plaintiffs, it would appear that they carefully abstained from asking him any question about the payment or non-payment of the note. The testimony is not therefore admissible for the purpose of impeaching his testimony as given on his direct examination. (2.) On his cross-examination, he did deny that he had told Ogsbury to tell Fitch the note was paid. But I think this did not justify the defendants in calling Ogsbury, or some other person, to contradict him on this point. It came out on the defendants’ and not on the plaintiffs’ exami*353nation; the fact itself, whether he had made such a declaration, was a collateral and not a direct or primary fact in the case, and although it would have been pertinent enough, if on the plaintiff’s direct examination he had sworn the note was not paid, yet I think the defendants could not, without examining him at all on the question of payment, call out simply his declarations on that subject, thus making him their own witness to that extent, and then claim the right to contradict him on that point by independent evidence. (See Harris a. Wilson, 7 Wend., 57; Lawrence a. Barker, 5 Ib., 301, 302; 2 Phil. Ev. (Albany ed. of 1859), 902, 903 ; Ib., 970.)
8. The proof of what the furniture of the defendant, Peter A. Cronnse (whose solvency or insolvency, at the time of the request to prosecute, was a material question in the case), brought at a public sale a few months afterwards, when it appeared it had not materially deteriorated, was admissible evidence on the question of value, within the rule laid down in Campbell a. Woodworth, (20 N. Y., 494).
I have thus considered all the material exceptions on which the defendant relies, and am of the opinion that none of them are well taken. The case seems to have been closely tried and fairly submitted to the jury, and I think their verdict in favor of the plaintiffs ought not to be disturbed.
The motion for a new trial must be denied.

 Present, Hogeboom, Potter, and Miller, JJ.